DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode assemblies having a circuit board; a clamp associated with the circuit board; a first substrate, connected to the circuit board through the clamp, and comprising a first top surface and a first bottom surface, and the first top surface including a longer edge and a shorter edge; a first plurality of light-emitting diode chips, formed on the first top surface, and arranged along the longer edge; a first bonding wire, electrically connecting two adjacent chips of the first plurality of light- emitting diode chips; a transparent capsule, formed on the first top surface, and fully covering the first plurality of light-emitting diode chips and the first bonding wire without covering the first bottom surface; a first electrode plate and a second electrode plate, formed on the first top surface, and electrically connected to the first plurality of light-emitting diode chips, the first electrode plate comprising a first bonding portion and a first extending portion, the second electrode plate comprising a second bonding portion and a second extending portion; a second substrate comprising a second top surface and a second bottom surface; and a second plurality of light-emitting diode chips formed on the second top surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light-emitting diode assemblies, as disclosed in claim 1 above, wherein the first bonding portion and the second bonding portion are arranged on a same end of the top surface, the first extending portion and the second extending portion are extended along the longer edge, and wherein the first bottom surface and the second bottom surface are faced to each other and located at opposite sides of a central axis of the light-emitting diode assembly in a perspective view.

Claims 2-14 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875